Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 09/25/2019. Claims 1-4 and 8-10 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“relay device” in claims 1, 8, 10, and claims dependent therefrom. Corresponding structure can be found in ¶ [0096] and Fig. 3 of the original disclosure.
“DNS function unit” in claim 3. Corresponding structure may be found in ¶ [0076] of the original disclosure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pub. No. 2016/0323409 (“Kӧlhi”).

Regarding claim 1, Kӧlhi teaches a network system comprising: 

a relay device that establishes a connection with the server (Figs. 3-5, Caching Proxy 304 and/or HTTP proxy 305); and 
a DNS server that stores an IP address of the server (Figs 3-5, DNS server 102), 
wherein, when accepting an inquiry of the IP address of the server being a providing source of the content from the communication terminal (Figs. 4 and 5, DNS request 401), the relay device inquires the IP address from the DNS server (Figs. 4 and 5, DNS request 402; “DNS resolution request 401 is intercepted by DNS proxy 306 which forwards 402 the DNS resolution request to DNS server 102,” ¶ [0044]), and 
performs in parallel processing of transmitting the IP address received in response to the inquiry to the communication terminal (Fig. 5, 405; “DNS resolution response 404 is intercepted by DNS proxy 306 and forwarded 405 to client 101,” ¶ [0045]), and processing of establishing a connection with the server assigned the IP address (Fig. 5, 509; “HTTP proxy 305 attempts to establish a TCP connection 509 to port 80, or any other port number configured for HTTP, with the server associated with the resolved IP address, such as content server 103, in accordance with the three-way handshake described above,” ¶ [0059]).

Regarding claim 3, Kӧlhi teaches the invention of claim 1, and further teaches that the relay device (Kӧlhi: Figs. 3-5, Caching Proxy 304) includes a DNS function unit (Kӧlhi: Figs 3-5, DNS proxy 306) that stores the IP address of the server (Kӧlhi: “DNS proxy 306 may maintain, or be configured with, a list of IP addresses which are 

Regarding claim 4, Kӧlhi teaches the invention of claim 1, and further teaches that the relay device performs a 3-Way Handshake in order to establish a TCP connection with the server (Kӧlhi: “HTTP proxy 305 attempts to establish a TCP connection 509 to port 80, or any other port number configured for HTTP, with the server associated with the resolved IP address, such as content server 103, in accordance with the three-way handshake described above,” ¶ [0059]).

Regarding claim 8, Kӧlhi teaches a network system comprising: 
a server that provides a content to a communication terminal (Figs. 3-5, Content server 103); 
a relay device that establishes a connection with the server (Figs. 3-5, Caching Proxy 304 and/or HTTP proxy 305); and 
a DNS server that stores an IP address of the server (Figs. 3-5, DNS server 102), 


Regarding claim 9, Kӧlhi teaches the invention of claim 8, and further teaches that the DNS server respectively transmits the IP address related to the inquiry to the relay device (Kӧlhi: “DNS resolution response 404 is intercepted by DNS proxy 306 and forwarded 405 to client 101,” ¶ [0044]) and the communication terminal (Kӧlhi: “If the hostname can be successfully resolved, DNS server 102 transmits a DNS resolution response 404 to client 101, response 404 comprising the fully resolved IP address of content server 103,” ¶ [0044]) when accepting the inquiry (Kӧlhi: “client 101 resolves the hostname of content server 103 into an IP address by transmitting DNS resolution request 401, comprising the hostname "www.newspaper.com", to DNS server 102,” ¶ [0044]). 

Regarding claim 10, Kӧlhi teaches a network control method in a network system including a server that provides a content to a communication terminal (Figs. 3-5, Content server 103), a relay device that establishes a connection with the server (Figs. 3-5, Caching Proxy 304 and/or HTTP proxy 305), and a DNS server that stores an IP address of the server (Figs 3-5, DNS server 102), the method comprising: 
by the relay device, when accepting an inquiry of the IP address of the server being a providing source of the content from the communication terminal (Figs 4 and 5, DNS request 401), inquiring the IP address from the DNS server (Figs 4 and 5, DNS request 402); and 
performing in parallel processing of transmitting the IP address received in response to the inquiry to the communication terminal  (Fig. 5, 405; “DNS resolution response 404 is intercepted by DNS proxy 306 and forwarded 405 to client 101,” ¶ [0045]), and processing of establishing a connection with the server being a providing source of the content, based on the IP address (Fig. 5, 509; “HTTP proxy 305 attempts to establish a TCP connection 509 to port 80, or any other port number configured for HTTP, with the server associated with the resolved IP address, such as content server 103, in accordance with the three-way handshake described above,” ¶ [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kӧlhi as applied to claim 1 above, and further in view of U.S. Pat. No. 9,756,071 (“Golshan”).

Regarding claim 2, Kӧlhi teaches the invention of claim 1, but fails to teach that the relay device includes a cache memory that stores the IP address received from the DNS server, transmits the IP address to the communication terminal when the cache memory stores the IP address related to the inquiry from the communication terminal, and inquiries the IP address from the DNS server when the cache memory does not store the IP address related to the inquiry from the communication terminal. Golshan teaches a relay device including a cache memory (Fig. 2, DNS proxy server 115 including DNS Cache) that stores the IP address received from the DNS server (“In step 270, DNS server 110 resolves the query and responds to the DNS proxy server 115 with the DNS response. In step 280, the DNS proxy server adds this DNS response to its cache,” Col. 4, lines 56-67), transmits the IP address to the communication terminal when the cache memory stores the IP address related to the inquiry from the communication terminal (“At a later time, client 120B may send a query to UDP port 53 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455